DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 3/04/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, claims 6, 9-15, directed to other embodiments are withdrawn from consideration because they do not require all the limitations of an allowable claim. The allowable claim 1 discloses limitations directed to adjusting oscillation and setting predetermined threshold values, which are only found in Figs 16 and 17 of the elected embodiment, and not found in other embodiments.
Claim 6 discloses limitations directed to elapsed time reaching a predetermined value, which are only found in steps S1600c, S2000c of non-elected Fig 19.
Claims 9-11 disclose limitations directed to correcting measured gas pressure based on temperature, which are only found in non-elected Fig 13. Also, claim 1 clearly discloses using the gas pressure measured by the pressure sensor, and not the corrected gas pressure.
Claim 12 discloses a limitation of “executing the second gas control more than once after the first process”, which is not possible to perform with the claimed process of the elected embodiment 
Claim 14 is directed to an independent invention.
Claims 13 and 15 are dependent on claims 12 and 14, respectively.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 6, 9-15 directed to an invention non-elected without traverse.  Accordingly, claims 6, 9-15 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: please cancel claims 6, 9-15.
Allowable Subject Matter
Claims 1, 3-4, 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest to combine a gas laser apparatus equipped with a gas supply for supplying two types of gasses to the chamber, a pressure sensor and a gas exhaust. The invention also includes a gas controller which uses the measured gas pressure to execute two different types of gas control using the steps described in claim 1, and a laser controller which performs adjusting oscillation at every time a total gas replacement is executed, wherein the gas controller sets the threshold value based on the gas pressure after the adjusting oscillation is performed. These limitations in combination with the rest of the limitations of the claim are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed below disclose similar gas laser devices with gas control, however the disclosed controllers are not configured to perform all the functions described in claim 1.

US 20190173259 A1
US 20160254634 A1
US 20150188274 A1
US 20130100980 A1
US 20060239322 A1
US 6496527 B1
US 6320892 B1
US 6151349 A
US 6028880 A
US 5710787 A
US 4977573 A
US 20060056478 A1
US 6490307 B1
US 5642374 A
US 20130170516 A1
US 20180191122 A1
US 20180241170 A1
US 20180261973 A1
US 20160248215 A1
US 8929419 B1
US 4958356 A
US 6819699 B1
US 6714577 B1

Contact Info

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828